UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                         CAMPANELLA, HERRING, and PENLAND
                               Appellate Military Judges

                              UNITED STATES, Appellee
                                          v.
                           Private E2 JONATHAN J. HINES
                            United States Army, Appellant

                                       ARMY 20140890

                         Headquarters, U.S. Army Alaska
                 Samuel Schubert, Military Judge (arraignment)
                      Craig S. Denney, Military Judge (trial)
               Colonel Erik L. Christiansen, Staff Judge Advocate
    Colonel Roseanne M. Bennett, Staff Judge Advocate (new recommendation)
  Lieutenant Colonel Stephen W. McGaha, Staff Judge Advocate (new addendum)


For Appellant: Major Andres Vazquez, Jr., JA; Captain Cody Cheek, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA, Lieutenant Colonel A. G. Courie III,
JA; Major Michael E. Korte, JA, Captain Tara O’Brien Goble, JA (on brief).


                                         18 May 2017
                   --------------------------------------------------------------
                   SUMMARY DISPOSITION ON FURTHER REVIEW
                   --------------------------------------------------------------

PENLAND, Judge:

       A military judge sitting as a general court-martial convicted appellant,
contrary to his pleas, of sexual assault of a child and sexual abuse of a child, in
violation of Article 120b, Uniform Code of Military Justice, 10 U.S.C. § 920b
(2012) [hereinafter UCMJ]. The convening authority approved the adjudged
sentence of a bad-conduct discharge, confinement for fifteen months, and reduction
to the grade of E-1.

      On 28 November 2016 this court set aside the convening authority’s action,
dated 29 May 2015, and returned the record of trial to The Judge Advocate General for
authentication and a new review and action. United States v. Hines, ARMY 20140890,
2016 CCA LEXIS 680 (Army Ct. Crim. App. 28 Nov. 2016) (summ. disp.). The
convening authority took action on 31 January 2017 and this case is now before us for
review pursuant to Article 66, UCMJ. Appellant raised four assignments of error and
HINES—ARMY 20140890

matters personally asserted under United States v. Grostefon, 12 M.J. 431 (C.M.A.
1982); we find that they lack merit.

                                  CONCLUSION

      On consideration of the entire record, we hold the findings of guilty and the
sentence as approved by the convening authority correct in law and fact.
Accordingly, those findings of guilty and the sentence are AFFIRMED.

      Senior Judge CAMPANELLA and Judge HERRING concur.

                                       FORTHE
                                      FOR  THECOURT:
                                               COURT:



                                      JOHN P. TAITT
                                       JOHN
                                      Chief   P. TAITT
                                            Deputy Clerk of Court
                                       Chief Deputy Clerk of Court




                                          2